                                                                              UNITED STATES DISTRICT COURT
                                                                             SOUTHERN DISTRICT OF MISSISSIPPI


                                                                                     FILE D
                                                                                     Sep 09 2020
                       IN THE UNITED STATES DISTRICT COURT
                                                                               ARTHUR JOHNSTON, CLERK
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                                                           By: _________________ , Deputy Clerk
                                NORTHERN DIVISION


UNITED STATES OF AMERICA

v.                                                  CRIMINAL NO.: 3:20-cr-00116 DCB-LRA

ERROL HARMON


             GOVERNMENT’S MOTION TO UNSEAL THE INDICTMENT

       COMES NOW the United States of America, hereinafter “the Government”, requesting

that the above styled matter be unsealed and represents the following:

       Revealing the existence of the Indictment at this time would not jeopardize law

enforcement agents and would assist in the prosecution of the case.

       WHEREFORE, the Government requests that the Court UNSEAL the above styled matter.

       RESPECTFULLY SUBMITTED, this the 9th day of September, 2020.



                                                    D. MICHAEL HURST, JR.
                                                    UNITED STATES ATTORNEY



                                             By:    /s/ THEODORE M. COOPERSTEIN
                                                    THEODORE M. COOPERSTEIN
                                                    Assistant United States Attorney
